       Case 1:19-cr-10080-NMG Document 1850 Filed 05/19/21 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA )
                         )
v.                       )                             No. 1:19-CR-10080-NMG
                         )
GREGORY COLBURN et al.,  )
     Defendants          )

     UNOPPOSED MOTION TO MODIFY PROTECTIVE ORDER GOVERNING
                 DOCUMENTS RECEIVED FROM USC

           Gamal Abdelaziz, Homayoun Zadeh, and Elisabeth Kimmel respectfully request

that the Court modify the current protective order governing documents produced by

USC to Defendants Abdelaziz, Zadeh, and Kimmel1 to permit Defendants to show

documents to potential witnesses under certain agreed-upon conditions specified in the

attached Proposed Order, Exhibit A. USC does not object to this motion.

Dated: May 19, 2021                           Respectfully submitted,

                                              GAMAL ABDELAZIZ

                                              By his attorney,

                                              /s/ Robert Sheketoff
                                              Robert Sheketoff (BBO No. 457340)
                                              One McKinley Square
                                              Boston, MA 02109
                                              617-367-3449

                                              HOMAYOUN ZADEH

                                              By his attorneys,

                                              /s/ Tracy A. Miner
                                              Tracy A. Miner (BBO No. 547137)
                                              Megan A. Siddall (BBO No. 568979)
                                              Miner Siddall LLP
                                              470 Atlantic Ave., 4th Floor
                                              Boston, MA 02110
1
    As to Abdelaziz, see Dkt. 1081. As to Zadeh, see Dkt. 1696. As to Kimmel, see Dkt. 830.
    Case 1:19-cr-10080-NMG Document 1850 Filed 05/19/21 Page 2 of 5




                                      Tel.: (617) 273-8377
                                      Fax: (617) 273-8004
                                      tminer@mosllp.com
                                      msiddall@mosllp.com

                                      ELISABETH KIMMEL

                                      By her attorneys,

                                      /s/ Cory S. Flashner
                                      R. Robert Popeo (BBO # 403360)
                                      Mark E. Robinson (BBO # 423080)
                                      Eóin P. Beirne (BBO # 660885)
                                      Cory S. Flashner (BBO # 629205)
                                      MINTZ, LEVIN, COHN, FERRIS,
                                      GLOVSKY AND POPEO, P.C.
                                      One Financial Center
                                      Boston, MA 02111
                                      (617) 348-1605 (telephone)
                                      (617) 542-2241 (fax)
                                      rpopeo@mintz.com
                                      mrobinson@mintz.com
                                      ebeirne@mintz.com
                                      csflashner@mintz.com

                               RULE 7.1 CERTIFICATE

Counsel for Defendant Abdelaziz conferred with counsel for USC prior to filing this
motion. USC does not oppose the relief requested.

                                      /s/ Robert Sheketoff

                             CERTIFICATE OF SERVICE

       I hereby certify that a copy of the forgoing was filed electronically on May 19,
2021, and thereby delivered by electronic means to all registered participants as identified
on the Notice of Electronic Filing.

                                      /s/ Robert Sheketoff
Case 1:19-cr-10080-NMG Document 1850 Filed 05/19/21 Page 3 of 5




                       EXHIBIT A
    Case 1:19-cr-10080-NMG Document 1850 Filed 05/19/21 Page 4 of 5




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA )
                         )
v.                       )                   No. 1:19-CR-10080-NMG
                         )
GREGORY COLBURN et al.,  )
     Defendants          )

                                 [PROPOSED] ORDER

       The USC protective orders entered by the Court at Dkts. 830, 1081, and 1696 are

hereby modified as follows:

       Notwithstanding the terms of Defendants Abdelaziz’s, Zadeh’s, and Kimmel’s

Protective Orders with USC (Dkts. 830, 1081, and 1696), Defendants may show

Protected USC Material to potential witnesses and their counsel according to the

following conditions:

       If a potential witness is represented by counsel, defendants Abdelaziz, Zadeh,
and• Kimmel can show the documents via Zoom (or similar program) or can show a hard
copy version of the Protected USC Material, provided that both the attorney and potential
witness sign a version of a Rider Agreement to the Protective Order. The signed Rider
Agreement must be provided to USC within 24 hours of showing any Protected USC
Material to any potential witnesses and his/her counsel.

        If a potential witness is not represented by counsel, defendants Abdelaziz, Zadeh,
and• Kimmel can show a hard copy version of the Protected USC Material to the
potential witness in person, provided that the potential witness signs a version of a Rider
Agreement to the Protective Order. The signed Rider Agreement must be provided to
USC within 24 hours of showing of any Protected USC Material to any potential witness.

        USC will maintain in strict confidence the names of the potential witnesses who
have signed the Rider Agreement and will not disclose such names to anyone outside of
USC and/or its counsel, except as part of a filing with the Court, if necessary, which USC
will request to file under seal. USC will use the identity of the individuals who sign the
Rider Agreement for the sole purpose of enforcing the protective order, if it becomes
necessary.
    Case 1:19-cr-10080-NMG Document 1850 Filed 05/19/21 Page 5 of 5




         Defendants Abdelaziz, Zadeh, and Kimmel will each maintain an internal list
identifying•to do so, and not for any other purpose. which Protected USC Material was
shared with each potential witness. Upon a showing of a reasonable basis that Protected
USC Material was improperly disclosed to the public or any party outside of the agreed-
upon protective order, Defendants Abdelaziz, Zadeh, and Kimmel will provide to USC
their lists identifying which Protected USC Material was shared to the corresponding
witnesses, so that USC can enforce the protective order.

The Rider Agreement shall read as follows:

                           RIDER A
       AGREEMENT WITH RESPECT TO CONFIDENTIAL MATERIAL

I, ___________________, state that:

1. My address is _______________________________.

2. I have received a copy of the Protective Order between the University of Southern
California (“USC”) and Defendant [INSERT] (“the Defendant”) dated [INSERT] (the
“Protective Order”) concerning the production of material confidentially produced by
USC to the Defendant (“Protected USC Material”).

3. I have carefully read and understand the provisions of the Protective Order.

4. I will strictly maintain, protect and safeguard the confidentiality of all Protected USC
Material. I will not communicate, summarize, or otherwise disclose the contents of
Protected USC Material to anyone.

5. I will not take any photographs, screenshots, or otherwise copy any Protected USC
Material.

6. I understand that any violation of the Protective Order or this Agreement may result in
severe consequences, including but not limited to monetary penalty. I hereby submit to
the jurisdiction of the United States District Court, District of Massachusetts for the
purpose of enforcement of the Agreement.


DATED: _______                                _______________________
